Case: 4:18-cr-00332-RLW-PLC Doc. #: 82 Filed: 09/06/19 Page: 1 of 2 PageID #: 176



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  ) No. 4:18 CR 332 RLW PLC
                                                     )
 Gary S. Hancock                                     )
                                                     )
 Defendant.                                          )


                 MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Sirena Miller Wissler,

Assistant United States Attorney for said District, and moves the Court to order defendant

detained pending trial, and further requests that a detention hearing be held three (3) days from

the date of defendant's initial appearance before the United States Magistrate pursuant to Title

18, United States Code, §3141, et seq.

        As and for its grounds, the Government states as follows:

        1.     There is a serious risk that the defendant will flee.

        2.     The defendant is a threat to the community.

        WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.
Case: 4:18-cr-00332-RLW-PLC Doc. #: 82 Filed: 09/06/19 Page: 2 of 2 PageID #: 177



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     /s/Sirena Miller Wissler
                                                     SIRENA MILLER WISSLER #55374MO
                                                     Assistant United States Attorney


                                    CERTIFICATE OF SERVICE

      I hereby certify that on September 6, 2019, the foregoing was filed electronically under seal
with the Clerk of the Court and to be served by operation of the Court=s electronic filing system
upon all counsel of record.



                                             /s/ Sirena Miller Wissler
                                             SIRENA MILLER WISSLER #55374MO
                                             Assistant United States Attorney
